Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: fig. 18’s steps of S2110 – S2170 does NOT correspond to its description on para. 399-405 which recites S1810-1870.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed towards identification of bandwidth parts for communications between UEs(User Equipments)/NRs (New Radios) and BS (Base Stations). Each of the independent claims1 and 9 describes using a SSB (Synchronization Signal Block) to determine a first center frequency (aka operating/carrier frequency/band) in obtaining a second center frequency based on one of the preconfigured frequency resource candidates having a third center frequency) – see fig. 22, 25-26 and para. 23 or 674 or 689 in view of para. 685.
The closest prior art found, Kim (US 2020/0028740) - UL transmission in unlicensed band, where UE monitors the SSB using a synchronization raster, which is a candidate frequency position for monitoring the SSB. A carrier raster and a synchronization raster, which are the center frequency position information of the channel for the initial connection, were newly defined in NR, and the synchronization raster may support a fast SSB search of the UE because the frequency spacing thereof is configured to be wider than that of the carrier raster (para. 80), Liu (US 2020/0229180) determination of UL carrier location based on UL resource configuration comprising initial BWPs from reference points (abstract & fig. 3 and 5-6), Babaei (US 2020/0229227) describing unlicensed cell where the maximum frequency separation between any two carrier center frequencies on which LAA SCell transmissions are performed may be less than or equal to 62 MHz. In an example, the UE may be required to support frequency separation (para. 343), Hajir (WO 2019/195445) describing BWP management associating UL BWP & 1+ DL BWPs comprising (abstract), with one-to-one mapping from system perspective with different BWP center frequencies and bandwidth of WTRUs (para. 13), and Yoon (US 2021/0044401) describing transmitting & receiving reference signals in unlicensed band (title) where the carrier/carrier-frequency of a cell may refer to the operating frequency (e.g., center frequency) of the cell (para. 67), in combination, fail to render all the features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hooli (US 2021/0243807) describing reception of BWP where UE perform the determination may use a preamble or reference signals transmitted by the gNB. For example, a starting PRB and center frequency may be determined (selected from the configured set of possible values) by the lowest sub-band (or PRB) on which gNB transmits in the current COT/DL burst (para. 138), Xu (US 2020/0228966) describing Control resource sets (CORESETs) for UEs having different bandwidths and different or same center frequencies(para. 26, claims 7, 23, 39), Babaei (US 2019/0149380) or (US 2019/0132845) each describing center frequency for DL BWP may be same as that for UL BWP (para. 201), Zhang (US 2019/0274162) describing BWP configuration for subband access comprising BS may allow the UL BWP and the DL BWP to have the same center frequency or different center frequencies, Zhou (US 2019/0141546) describing CSI transmission with multiple bandwidth parts, where a wireless device may determine that the center frequency for the DL BWP is or should be the same as the center frequency for the UL BW (para. 248), the carrier/carrier-frequency of a cell may refer to the operating frequency (e.g., center frequency) of the cell (para. 67), Choi (US 2020/0119895) describing transceiving control & data channels (title) where different center frequencies may be used in each component carrier. Also, one central frequency common to component carriers that are physically adjacent may be used. In the embodiment of FIG. 8, assuming that all component carriers are physically adjacent, the center frequency A may be used in all component carriers. In addition, assuming that the respective component carriers are not physically adjacent, the center frequency A and the center frequency B may be used in each of the component carriers (para. 104), 
Zhang (US 2021/0127419) describing indication information indicating bandwidth occupied by each BWP and a corresponding frequency domain position. The indication information of the frequency domain position may include a frequency domain start position and/or a BWP center frequency point position (para. 136), Xu (US 2020/0092913) describing for unpaired spectrum operation, a wireless device may not expect to receive a configuration where the center frequency for a DL BWP is different than the center frequency for an UL BWP when the bwp-Id of the DL BWP is equal to the bwp-Id of the UL BWP (para. 406), Ang (US 2020/0053811) describing the UE-specific channel bandwidth 215 may be centered at a center frequency of the cell-specific channel bandwidth 210. Alternatively, the placement of the UE-specific channel bandwidth 215 may be flexible so long as it is completely within the cell-specific channel bandwidth 210. In some cases, the base station 105-a may transmit to and/or receive from one or more UEs 115 via one or more bandwidth parts (BWPs). Each BWP may include a number of resource blocks that is less than or equal to the number of resource blocks of the radio frequency (RF) carrier, and may be located in any part of the carrier resource blocks. In some cases, for initial system acquisition at the UE 115-a, the UE 115-a may operate in a bandwidth that contains resources for initial access information, such as resources that contain a synchronization signal block (SSB) (para. 109), Kung (US 2020/0015236) describing if a maximum number of unlicensed channels that E-UTRAN can simultaneously transmit on is equal to and/or less than 4, a maximum frequency separation between two carrier center frequencies on which LAA SCell transmissions are performed is less than or equal to 62 MHz. A UE is required to support frequency separation (para. 95), Li (US 2019/0387546) describing the nominal channel bandwidth for FR1 NR-U can be 20 MHz. In one sub-embodiment, the center frequencies fc of NR-U in 5 GHz unlicensed band can be complied with that defined by 5 GHz regulation, such as fc=5 160+(g×20) MHz, where 0=g=9 or 16=g=27 and where g may be an integer. In one sub-embodiment, this implies that the initial active UL BWP can be 20 MHz, and the UL BWPs can be in the units of 20 MHz.(para. 312).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469